DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a Preliminary Amendment filed on September 17, 2020, claims 1 and 3-10  were amended and claims 11-13 were added.
Claims 1-13 are pending, of which claim 1 is an independent claim.

Priority
Applicant’s claim for the benefit of Italian patent application No. 102019000016778 filed on September 19, 2019 is acknowledged.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on September 17, 2020 have been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 8, replace “locating apparatus” with “at least two locating apparatuses”.
Claim 1, line 9, replace “said cable” with “said first cable or said second cable”.
Claim 1, line 9, replace “the distance” with “a distance”.
Claim 1, line 10, replace “locating apparatus” with “at least two locating apparatuses”.
Claim 1, line 11, insert “wherein” before “said detection means”.
Claim 1, line 11, delete “also”.
Claim 1, line 11, replace “locating apparatus” with “at least two locating apparatuses”.
Claim 1, line 12, replace “the direct” with “a direct”.
Claim 1, line 12, replace “the distance” with “a distance”.
Claim 1, line 13, replace “locating apparatus” with “at least two locating apparatuses”.
Claim 1, line 13, insert “and” after “apparatuses,”.
Claim 1, line 14, insert “between said at least two locating apparatuses” after “distance”.
Claim 1, line 14, replace “distances detected by said detection means” with “distance”.
Claim 1, line 15, insert “at least two” before “locating”.
Claim 2, line 1, replace “system” with “locating system”.
Claim 3, line 1, replace “system” with “locating system”.
Claim 3, line 4, insert “first cable or second” before “cable”.
Claim 3, line 6, insert “first cable or second” before “cable”.
Claim 3, line 7, insert “first cable or second” before “cable”.
Claim 3, lines 7-8, replace “said locating apparatus” with “said at least two locating apparatuses”.
Claim 4, line 1, replace “system” with “locating system”.
Claim 4, line 4, insert “first cable or second” before “cable”.
Claim 4, line 5, insert “first cable or second” before “cable”.
Claim 5, line 1, replace “system” with “locating system”.
Claim 5, line 5, replace “centred” with “centered”.
Claim 6, line 1, replace “system” with “locating system”.
Claim 6, line 3, replace “cables” with “first cable or said second cable”.
Claim 7, line 1, replace “system” with “locating system”.
Claim 7, line 2, replace “the free” with “a free”.
Claim 7, line 4, replace “one locating apparatus” with “two locating apparatuses”.
Claim 7, line 5, insert “first cable or said second” before “cable”.
Claim 8, line 1, replace “locating a tool system” with “the locating system”.
Claim 8, line 3, replace “said tool system” with “the locating system”.
Claim 8, line 4, insert “at least two” before “locating apparatuses”.
Claim 8, line 7, insert “at least two” before “locating apparatuses”.
Claim 8, line 8, replace “the position” with “a position”.
Claim 8, line 9, insert “at least two” before “locating apparatuses”.
Claim 8, line 10, replace “distances” with “distance”.
Claim 8, line 10, insert “at least two” before “locating apparatuses”.
Claim 8, line 12, insert “at least two” before “locating apparatuses”.
Claim 8, line 14, insert “at least two” before “locating apparatuses”.
Claim 9, line 1, replace “said system 1” with “the locating system according to claim 1”.
Claim 9, line 3, replace “said system” with “the locating system”.
Claim 10, line 1, replace “a system” with “the locating system”.
Claim 10, line 2, replace “a locating method” with “the locating method”.
Claim 10, line 3, replace “said tool system” with “the locating system”.
Claim 10, line 4, insert “at least two” before “locating apparatuses”.
Claim 10, line 7, insert “at least two” before “locating apparatuses”.
Claim 10, line 9, insert “at least two” before “locating apparatuses”.
Claim 10, line 10, replace “distances” with “distance”.
Claim 10, line 10, insert “at least two” before “locating apparatuses”.
Claim 10, line 12, insert “at least two” before “locating apparatuses”.
Claim 10, line 14, insert “at least two” before “locating apparatuses”.
Claim 11, line 1, replace “system” with “locating system”.
Claim 11, line 4, insert “said cable or said second” before “cable”.
Claim 11, line 5, insert “said cable or said second” before “cable”.
Claim 11, line 7, insert “said cable or said second” before “cable”.
Claim 11, line 7, replace “locating apparatus” with “at least two locating apparatuses”.
Claim 12, line 1, replace “system” with “locating system”.
Claim 12, line 4, insert “first cable or said second” before “cable”.
Claim 12, line 5, insert “first cable or said second” before cable”.
Claim 13, line 1, replace “system” with “locating system”.
Claim 13, line 4, replace “centred” with “centered”.
Appropriate correction is respectfully requested.  The Examiner respectfully notes that the claims include a number of objections.  In an effort to advance prosecution, the Examiner has made best effort to provide recommendations to improve the antecedent support and redundancies, however, it is respectfully requested that the claims be carefully reviewed before the filing of a response to the present action and any corrections necessary to improve clarity and avoid objections be made. 

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-7 and 11-13 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “movement means”, “a location portion”, and “detection means”.  
For purposes of examination and in accord with FIG. 1 and paragraph [0064] of the Specification, as published, the “movement means” is construed as drive wheels defining a main axis of rotation 3a.  
For purposes of examination and in accord with FIG. 1 and paragraph [0140] of the Specification, as published, the “location” is construed as a turret with a variable height.  
For purposes of examination and in accord with FIG. 1 and paragraph [0084] of the Specification, as published, the “detection means” is construed as point-to-point connection devices such as, for example, a cable or a rope, for example made of polymeric or metallic material so as to allow connection between two separate points in space and allow reciprocal movement of the same points.  
Referring to claim 2, this claim recites the claim limitation “locking means”.  For purposes of examination and in accord with FIG. 1 and paragraph [0138] of the Specification, as published, the “locking means” is construed as a vice to stably fasten the locating apparatus 1b to the object 10. Or they may include known types of screw systems.  
Referring to claim 3, this claim recites the claim limitation “first device”, “second device”, “a transmission member”, and “third device”.  For purposes of examination and in accord with FIG. 6 and paragraph [0144] of the Specification, as published, the “first device” is construed as a reel around which the first or the second cable 70, 71 can be wound and which, for example by rotating, can release or receive the first or the second cable 70, 71.  For purposes of examination and in accord with FIG. 7A and paragraph [0153] of the Specification, as published, the “second device” is construed as a cable winder.  For purposes of examination and in accord with FIG. 6 and paragraph [0176] of the Specification, as published, the “third device” is construed as a slot suitable for allowing the passage of the first or the second cable 70, 71.   With respect to “transmission member”, the Office notes that paragraph [0150] of the specification, as published, is the single portion that refers to “transmission member”.  However, the written description fails to disclose the corresponding structure or material for such member.  
Referring to claim 4, this claim recites the claim limitation “a discoidal element”.  For purposes of examination and in accord with FIG. 8 and paragraph [0146] of the Specification, as published, the “discoidal element” is construed as a reel defining an axis of rotation 8a and a winding surface 8b extending around the axis of rotation 8a.  
Referring to claim 5, this claim recites the claim limitation “a detection apparatus”, “a first element”, and “a second element”.  For purposes of examination and in accord with FIG. 4b and paragraphs [0088], [0103] of the Specification, as published, the “detection apparatus” is construed as a shaft, a ring, bearings, and an encoder.  For purposes of examination and in accord with FIG. 4b and paragraphs [0092] and [0103] of the Specification, as published, the “first element” is construed as a ring and bearings.  For purposes of examination and in accord with FIG. 4b and paragraphs [0092], [0100], and [0103] of the Specification, as published, the “second element” is construed as a ring and bearings.    
Referring to claim 6, this claim recites the claim limitation “a third element”.  For purposes of examination and in accord with FIG. 4a and paragraphs [0088], [0114], and [0121] of the Specification, as published, the “third element” is construed as a detector and a disc or an encoder.
Referring to claim 7, this claim recites the claim limitation “an attaching portion”.  For purposes of examination and in accord with FIG. 1 and paragraph [0192] of the Specification, as published, the “attaching portion” is construed as a means to attach a locating apparatus to a machine tool and to lock a free end of a detection means (which is construed as a point-to-point connection devices such as, for example, a cable or a rope, for example made of polymeric or metallic material so as to allow connection between two separate points in space) at the third device (which is construed as a slot suitable for allowing the passage of a first cable or a second cable).
Referring to claim 11, this claim recites the claim limitation “a first device”, “a second device”, “a transmission member”, and “a third device”.  For purposes of examination and in accord with FIG. 6 and paragraph [0144] of the Specification, as published, the “first device” is construed as a reel around which the first or the second cable 70, 71 can be wound and which, for example by rotating, can release or receive the first or the second cable 70, 71.  For purposes of examination and in accord with FIG. 7A and paragraph [0153] of the Specification, as published, the “second device” is construed as a cable winder.  For purposes of examination and in accord with FIG. 6 and paragraph [0176] of the Specification, as published, the “third device” is construed as a slot suitable for allowing the passage of the first or the second cable 70, 71.  With respect to “transmission member”, the Office notes that paragraph [0150] of the specification, as published, is the single portion that refers to “transmission member”.  However, the written description fails to disclose the corresponding structure or material for such member.  
Referring to claim 12, this claim recites the claim limitation “a discoidal element”.  For purposes of examination and in accord with FIG. 8 and paragraph [0146] of the Specification, as published, the “discoidal element” is construed as a reel defining an axis of rotation 8a and a winding surface 8b extending around the axis of rotation 8a.  
Referring to claim 13, this claim recites the claim limitation “a detection apparatus”, “a first element”, and “a second element”.  For purposes of examination and in accord with FIG. 4b and paragraphs [0088], [0103] of the Specification, as published, the “detection apparatus” is construed as a shaft, a ring, bearings, and an encoder.  For purposes of examination and in accord with FIG. 4b and paragraphs [0092] and [0103] of the Specification, as published, the “first element” is construed as a ring and bearings.  For purposes of examination and in accord with FIG. 4b and paragraphs [0092], [0100], and [0103] of the Specification, as published, the “second element” is construed as a ring and bearings.    
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Independent claim 1 recites, in part, 
a locating portion configured to release or receive said cable in such a way as to measure the distance detected between said machine tool and said locating apparatus,
said detection means being configured to also allow mutual connection of said locating apparatuses in such a way as to allow the direct measurement of the distance between said locating apparatuses, 
said distance being further obtainable indirectly from the distances detected by said detection means between said machine tool and said locating apparatuses.  
The last limitation of “said distance being further obtainable indirectly” is unclear.  The claim refers to two different distances, one detected between the machine tool and the locating apparatus and another distance between said locating apparatuses.  It is unclear which distance the last recitation of independent claim 1 is referring to.  In addition, it is unclear how once the distance between the locating apparatuses has been measured, “said distance” can be “further obtainable indirectly from the distances detected by said detection means”.  If the detection means is allowing “the direct measurement of the distance between said locating apparatuses” how is the detection means detecting the distances between said machine tool and the locating apparatuses when the locating portion is the feature “to measure the distance detected between said machine tool and said locating apparatus”?  The last recitation is in confusing and contradicting the previous claimed recitations. Appropriate correction through claim amendment is respectfully requested.  
Because of their dependencies to a rejected based claim, claims 2-13 are also rejected.
For purposes of examination, the last feature of claim 1 reciting “said distance being further obtainable indirectly from the distances detected by said detection means between said machine tool and said locating apparatuses” will be construed as “said distance between said at least two locating apparatuses being further obtainable indirectly from the distance between said machine tool and said at least two locating apparatuses”.
Regarding claim 9, this claim recites, in part, “said distance measured between said at least two locating apparatuses during said first connection step is compared by said electronic processor with said distance numerically obtained during said acquisition step”.  However, the meaning of “with said distance numerically obtained during said acquisition step” is unclear.  Neither claim 1, from which claim 9 depends, nor claim 9 recite “the distance numerically obtained”.  Appropriate correction through claim amendment is respectfully requested.  

Claims 3 and 11-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claims 3 and 11, these claims recite the claim limitation “transmission member”, which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure or material for performing the entire claimed corresponding functions and to clearly link the structure, material, or acts to the corresponding feature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand the structure that performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The specification describes in Paragraph [0150] “The second device 81 preferably comprises a transmission member designed to allow the passage of part of the detection means 7 from the first device 80 to the third device 82”. However, there is no disclosure of any particular structure associated with the transmission member. The specification does not provide sufficient details such that one of ordinary skill in the art would understand the structure performing the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In view of their dependencies to claim 11, claims 12 and 13 are also rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 11-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of calculating and storing. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Dependent claim 9 depends from independent claim 1 and further recites “said acquisition step includes an assessment step…”.  However, claim 1 does not recite an acquisition step.  Rather claim 1 is directed to a structural configuration of a locating system for machine tools.  It appears that the first instance in which “an acquisition step” is recited is in claim 8.  Therefore, Applicant may amend the claim to place the claim in proper dependent form, amend the claim to depend from claim 8, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2008/0115856 A1 to Altenhoner describes an object of determining a respective position of at least of the cutting tool of the machining unit by means of a camera is achieved by a holding fixture, arranged in a fixed position. Paragraph [0010] The camera is connected to a display unit via a cable to transmit the relative position of the cutting tool to the display unit. and The display unit displays the tool's position relative to the displayed cross section in the final state of the workpiece to be machined.
US Patent Publication No. 2020/0331107 A1 to Kim et al. describes a self-detecting apparatus for workpiece-origin may further include a gap sensor detecting a distance to the marked point of the workpiece, and correcting a depth of the workpiece-origin based on the comparison between the distance and a reference distance. Paragraph [0012] The transmitting unit may provide an information obtained by the gap sensor to the mobile machine tool. A length along a Z axis of the mobile machine tool may be corrected, based on the provided distance obtained by the gap sensor.  Paragraph [0041] describes a mobile machine tool 100 including a height controller 140. The height controller 140 is disposed between the moving part 130 and the body 110, and controls a distance or a height between the moving part 130 and the body 110. The height controller 140 controls the height of the moving part 130, to control an inclination between the body 110 and the surface of the workpiece. Thus, the mobile machine tool 100 may control a tilt angle between the surface of the workpiece and the machining part 120. A gap sensor 220 detects a distance to the marked point of the workpiece, and corrects a depth of the workpiece-origin based on the comparison between the detected distance and a reference distance. Paragraph [0043] The gap sensor 220 detects the distance to the marked point and corrects the depth of the workpiece-origin, and thus the transmitting unit 230 may provide the detected distance to the marked point and the corrected depth of the workpiece-origin, to the controller 150. Paragraph [0046]
US Patent Publication No. 2020/0282588 A1 to Rusch describes a hand-held power tool for machining a workpiece, having a drive motor, a tool holder, which can be driven by the drive motor, and which is for a working tool for machining the workpiece, and a guide element having a guide surface for guiding the hand-held power tool on the workpiece in a working direction, wherein the tool holder is mounted via a bearing arrangement such that it moves relative to the guide element and said tool holder can be driven by a servo motor arrangement, wherein the hand-held power tool can be swiveled via the bearing arrangement about at least one adjusting swivel axis passing through the guide surface at an angle, for the relative adjustment of the tool holder relative to the guide element, wherein the hand-held power tool has a control device for controlling the servo motor arrangement. The control device is configured for controlling the servo motor arrangement in such a way that the servo motor arrangement adjusts the tool holder relative to guide element, while maintaining a swivel position relative to the adjusting swivel axis with a movement direction component in parallel to the guide surface of the guide element relative to guide element. Rusch describes in Paragraph [0152] that in order to determine the target working line AL, for example, workpiece markers M1 and M2, which are at a distance from each other and between which the target working line AL, presently a straight line, should extend, are sufficient. With its underside, the lower flat side WO, the workpiece rests for example on a base, in particular on a work table, bearing blocks or the like. The working line AL is to be executed starting from a workpiece front side WS to the opposite workpiece front side between the longitudinal workpiece sides WLR and WLL.  A marker detection device comprises a marker sensor 71, which is pin-shaped. Paragraph [0153] Also, Rusch describes that the marker sensor 71 has a mechanical reference 72 in the form of its tip or longitudinal end, which the operator brings sequentially into coincidence with the workpiece marker M1 and the workpiece marker M2 by positioning the reference 72 at or on the respective workpiece marker M1, M2. Paragraph [0154]  The marker detection device 70 detects the respective position of the workpiece marker M1, M2, namely their coordinate data KD1 and KD2, relative to an at least two-dimensional coordinates system KR2, which is clamped in the working space R. Paragraph [0155]
US Patent Publication No. 2017/0239768 A1 to Frangi et al. describes a machine tool configured for machining by removing material from an object defining a machining surface and including a removal tool of material from the object and driving means configured to be placed directly in contact with the machining surface and to move said machine tool and, thus, the removal tool, with respect to the object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117